PER CURIAM. This is an appeal from a decree entered by the Circuit Court of Hamilton County on April 10, 1965. Plaintiffs-appellees have filed a motion to strike the report of proceedings and dismiss the appeal. Notice of appeal with proof of service thereof was filed on April 21, 1965. A praecipe for record, filed April 28, 1965, requested a complete record, including the report of proceedings at the trial. In the absence of an order extending the time for filing the report of proceedings, it should have been filed in the trial court on or before June 10,1965. (Rule 1(1) (c) Uniform Illinois Appellate Court Rules.) The record reflects neither a request for an extension of time nor an order extending it. The report of proceedings was filed in the trial court on June 17, 1965, and in this court on June 18,1965.  Since the report of proceedings was not timely filed in the trial court, it cannot be considered by this court. Lukas v. Lukas, 381 Ill 429, 45 NE2d 869; Early v. Early, 13 Ill App2d 394, 141 NE2d 758; Hambley v. Conroy, 11 Ill App2d 568, 138 NE2d 64. In the absence of such report, the record presents no questions for review. Under these circumstances, the appropriate order is to strike the report of proceedings and affirm the decree. The report of proceedings is, therefore, ordered stricken and the decree of the circuit court is affirmed. Judgment affirmed.